         Case 7:19-mj-08148-MRG Document 1 Filed 08/29/19 Page 1 of 2
                                                   ~--= tl AIGINAL
                   Special Assistant United States Attorney

Before:            THE HONORABLE MARTIN R. GOLDBERG
                   United States Magistrate Judge
                   Southern District of New York

                                                 -x
UNITED STATES OF AMERICA                                  MISDEMEANOR
                                                          COMPLAINT

                 -v -                                     Violation of

                                                          NYVATL 511 (1) (a)
CHRISTOPHER E. SHELTON                                    NYVATL 306 (b)

                                                           COUNTY OF OFFENSE:
                 Defendant                                 ORANGE
                                                 -x
SOUTHERN DISTRICT OF NEW YORK, ss.:
           -iNJi   °B,:.rlfllj<,
 J-ie                being duly sworn , deposes and says that
         PA~fe'.LA 1>4IWDE~,
~ is a Court Liaison assigned to the Provost Marshal
Office , at the United States Military Academy , West Po i nt ,
New York , and charges as follows :

                                   COUNT ONE

           On or about July 13, 2019, at the United States
Military Academy, West Point, New York, within the special
maritime and territorial jurisdiction ot the United States,
in the Southern District of New York, CHRISTOPHER E.
SHELTON, the detendant, unlawtully, knowingly and willtully
operated a motor vehicle upon a public road while knowing,
or having reason to know, that his license to operate such
motor v ehicle in New York was suspended, revoked, or
otherwise withdrawn by the commissioner, to wit, the
defendant was observed operating his motor vehicle at
Thayer Gate and an investigation revealed that the
defendant's state driver's license had been suspended.

        (New York Vehicle and Traffic Law, Section 511(1) (a))

                                   COUNT TWO

     on or about July 13 1 201~, ~t the United States
Military Academy, West Point, New York, within the special
maritime and territorial jurisdiction ot the United States,
         Case 7:19-mj-08148-MRG Document 1 Filed 08/29/19 Page 2 of 2

    in the Southern District of New York, CHRISTOPHER E.
    ~HELTON, the ctetenctant, unlawtully, knowingly and willtully
•   operated a motor vehicle without a valid safety inspection
    sticker, to wit, the defendant was observed operating his
    motor vehicle at Thayer Gate and the vehicle inspection
    sticker had expired in March 2019.

         (New York Vehicle and Traffic Law, Section 306(b))



    The basis for the deponent's knowledge and for the
    foregoing charges are, in part, as follows:

    1.  I am Court Liaison, assigned to the Provost Marshal
    Office, at the United States Military Academy, West Point,
    New York, which is located in the Southern District of New
    York.

    2. On or about July 13, 2019 at approximately 10:50 a.m.,
    MP Officer, PV2 Martin, was conducting vehicle safety
    enforcement at Thayer Gate, when he noticed a black Land
    Rover with an expired New York State inspection sticker on
    the front windshield. PV2 informed the driver, identified
    as the defendant, that the inspection was sticker had
    expired. A check on the defendant's driver's license
    revealed that his license had been suspended.

    3. The defendant was issued a District Court Violation
    Notice for operating a motor vehicle while license
    suspended or revoked (DCVN number 7553332/SYlO) and a
    District Court Violation Notice for expired inspection
    sticker (DCVN number 7553331/SYl0) and was released on his
    own recognizance.

    WHEREFORE, deponent prays that the above-named defendant be
    imprisoned or bailed, as th~                  ay be.


                            ~~2
                            Co u r t Li a is on

    Sworn




    United States Magistrate Judge
    Southern District of New York
